51 F.3d 286
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Robert L. HAGER, Petitioner-Appellant,v.Tom R. KINDT;  United States Parole Board;  United StatesBureau of Prisons, Respondents-Appellees.
No. 94-6444.
United States Court of Appeals, Tenth Circuit.
April 6, 1995.

Before MOORE, BARRETT and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously to honor the parties' request for a decision on the briefs without oral argument.  See Fed.  R.App. P. 34(f);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Robert L. Hager, a federal prisoner appearing pro se, appeals from the district court's order adopting the Report and Recommendation of the United States magistrate judge in its entirety and denying Hager's petition for a writ of habeas corpus filed pursuant to 28 U.S.C. 2241.


3
On appeal, Hager contends that the district court erred (1) in not conducting an evidentiary hearing or, in the alternative, (2) in not granting him four years of credit on his federal sentence, which he alleges to have been illegally denied him without due process of law.  In the district court, Hager asserted that (1) there was no legal basis for the Bureau of Prisons' decision to rescind its August 31, 1983, sentence credit decision in his case, (2) the parole revocation hearing held on May 13, 1992, was not held within the statutorily proscribed time after execution of his parole violation warrant, and (3) the Bureau of Prisons erred in denying him administrative relief.


4
We affirm substantially for the reasons set forth in the magistrate judge's "Report and Recommendation" filed on June 24, 1994, and the Order of the district court filed on October 31, 1994.


5
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470